Citation Nr: 1756320	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for anxiety disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2008 rating decision, service connection for anxiety disorder, as secondary to service-connection right shoulder disability, was granted and a 10 percent disability rating was assigned.  In January 2010, the Veteran submitted a claim for service connection for PTSD.  In the September 2010 rating decision on appeal, the RO granted service connection for PTSD, and the initial service-connected psychiatric disability was recharacterized as anxiety disorder with PTSD.  A 10 percent disability rating was continued.   

In February 2015, the Board remanded the case for further development, and, in a June 2016 decision, denied the Veteran's claims.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Veteran, through his attorney, and the Secretary of VA entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the Board's June 2016 decision, and remanded the matter to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends he is entitled to a rating in excess of 10 percent for PTSD.  In light of the points raised by the JMR, and the Board review of the claims file, additional development is warranted.

In the JMR, the parties asserted that the Board erred in determining that the April 2015 VA examination was adequate.  See August 2017 JMR.  The JMR noted that a September 2010 VA examiner diagnosed the Veteran with PTSD.  In its February 2015 remand, the Board remanded the case in order to determine the severity of the Veteran's PTSD.  However, the April 2015 examiner noted that the Veteran had not been diagnosed with PTSD.  Additionally in its opinion, the Board rejected the Veteran's January and October 2010 private psychiatrist's letters diagnosing the Veteran with PTSD.  Additionally, the JMR noted that it was unclear whether the April 2015 examiner reviewed the Veteran's entire file, specifically, the evidence submitted by the Veteran's private psychiatrist. 

In light of the JMR's findings that the April 2015 VA opinion is deficient, the Board finds a new VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any of the Veteran's outstanding VA treatment records.  Any negative responses must be documented in the claims file and the Veteran should be notified and allowed an opportunity to provide such records.

2.  Request the Veteran to identify any providers who have treated him for PTSD and complete an Authorization and Consent to Release Information to VA form (VA Form 21- 4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any outstanding records from any non-VA provider identified.  All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

3.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his psychiatric disorder (s).  Provide the examiner access to the electronic record and request that the examiner review the record and note the review in the examination report.  All necessary testing and evaluation should be performed.  The examiner should reconcile the current diagnosis or diagnoses made with all previous diagnoses in the record.  The examiner's attention is also directed to the January and October 2010 letters submitted by Dr. Liss.  Additionally, the examiner should review the March 2015 VA Form 21-0960P-3.  See Correspondence entered in VBMS in August 2015 page 9-14.  Functional impairment and interference with employability should be addressed.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file.

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and allow a reasonable time for response before returning these matters to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




